Fourth Court of Appeals
                                            San Antonio, Texas
                                                  February 17, 2022

                                                No. 04-22-00091-CV

      IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                         Original Mandamus Proceeding1

                                                       ORDER

       Following a February 9, 2022 hearing, the trial court signed an order entitled “Special
Status Hearing Order” (the “February 9 order”).2

        On February 15, 2022, relator filed a petition for writ of mandamus complaining of the
February 9 order. The Department also filed a motion asking this court to stay: the February 9
order, “any new or revised orders to the same effect,” and “the trial court from taking punitive
and coercive action to enforce the provisions of [the February 9] order, including but not limited
to incarceration and monetary sanctions.”

           We GRANT the motion for temporary emergency relief in part as follows:

       1. The following decretal paragraphs in the trial court’s “Special Status Hearing Order”
rendered on February 9, 2022 and signed on February 10, 2022 are STAYED pending further
order of this court:

           3.11. The Department will refer or send a letter of intent to enter a child specific
           contract, with a $500.00 (five hundred and 00/100 dollars) daily rate, to a
           minimum of 6 child placing agencies by close of business on February 11, 2022.

           3.12 The Department will provide the child’s attorney ad litem and the mother’s
           attorney ad litem evidence of compliance with 3.1.1., above, by close of business
           on February 11, 2022.

        2. Any further proceedings, including but not limited to the rendition or creation of new
or revised orders, regarding the creation of contracts or the payment of funds regarding the
child’s placement are STAYED pending further order of this court.

1
  This proceeding arises out of Cause No. 2021-PA-02064, styled In the Interest of C.S., A Child, pending in the
285th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in
this proceeding.
2
    The trial court signed the order on February 10, 2022.
        3. Any further contempt proceedings, sanctions, or incarceration of Department
representatives arising from the underlying suit and any orders to incarcerate Department
representatives arising from contempt proceedings in the underlying suit are STAYED pending
further order of this court.

       It is so ORDERED on February 17, 2022.



                                                                      PER CURIAM




       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ, Clerk of Court